Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited references Ideguchi (WO2018070155A1) in view of Nishimura et al. (US 2017/0210381 A1). as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.

Under Step 2A -Prong 1: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 a vehicle control device, comprising: a processor; and a memory that stores 
The limitations of monitoring devices included in an own vehicle capable of performing automatic driving, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "monitoring and obtaining a recovery information of the own vehicle corresponding to the abnormal factor” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Under Step 2A - Prong 2;
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - reporting information for recovering the own 

Under Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generating vehicle control device for detecting abnormal factors to no more than the mere instructions to apply the exception using a generic computer component. Mere instruction apply the exception using a generic computer cannot provide an inventive concept. Claim 1 is not patent eligible. 
Dependent claims 2-7 and 10 include limitation of claim and only further defines mental process. These further limitations are considered mental process without any significantly more elements to the abstract idea. 
Examiner notes the same arguments apply to Independent claims 8 and 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter 
which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

pointing out and distinctly claiming the subject matter which the applicant 
regards as his invention. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, the recitation “based on an output value of the monitoring” and “reporting information for recovering the own vehicle from the abnormal factor to an outside of the own vehicle” are vague and indefinite. The recitation “based on an output value of the monitoring” typically does not indicate an affirmative recitation, as opposed to conventional language like “based on an output value of the monitoring” “does appear to disclose how the system actually “monitor” them which maybe means to monitor the abnormalities such as obstacles in front of the own vehicle.
In addition to the recitations “reporting information for recovering the own vehicle from the abnormal factor to an outside of the own vehicle” does not show what “reporting information…to an outside of the own vehicle” which is vague in terms of what type of outside of the own vehicle is it server or exterior sign on the own vehicle.
Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure. 
Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
Examiner notes claims 2-7 and 10 depend on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ideguchi (WO2018070155A1) in view of Nishimura et al. (US 2017/0210381 A1).

Regarding claim 1, Ideguchi teaches vehicle control device, comprising: a processor (see Ideguchi paragraphs “0001-0005” “information processing device, para 1, e.g.”),
a memory that stores instructions that, when executed by the processor, facilitates performance of operations, comprising (see Ideguchi paragraphs “0001-0005” and “0013”), 
wherein the recovery information is a countermeasure for to recover from the abnormal factor associated with the abnormal factor (see Ideguchi paragraph “0033” “an approval inquiry screen 602 indicating approval inquiry to transition to the provisional countermeasure, a provisional in-action in-progress screen 603 indicating that the provisional countermeasure is in progress, And displays a recovery notification screen 604 indicating that the provisional countermeasure is to be canceled”)
monitoring devices included in an own vehicle capable of performing automatic driving (see Ideguchi paragraph “0042”), 
teach determining an abnormal factor occurring in the own vehicle based on an output value of the monitoring and obtaining a recovery information of the own vehicle corresponding to the abnormal factor (see Ideguchi paragraphs “0005”, “0011”, “0014-0018” “abnormality 
However Nishimura reporting information for recovering the own vehicle from the abnormal factor to an outside of the own vehicle in a case that the own vehicle stops due to the abnormal factor (see Nishimura paragraphs “0029-0030”, “0059-0060” and “0072”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of Ideguchi so as to avoid the moving obstacle as it is possible to avoid the moving obstacle with high reliability when the moving obstacle stops even if the moving obstacle keeps moving at the speed, the own vehicle travels in the same direction as the direction in which the moving obstacle is moving (Nishimura paragraphs “0029-0030”, “0059-0060” and “0072”).

Regarding claim 8, Ideguchi teaches a vehicle control method performed by a computer mounted on a vehicle control device, the method comprising: by the vehicle control device (see Ideguchi paragraph “0002”),
wherein the recovery information is a countermeasure for to recover from the abnormal factor associated with the abnormal factor (see Ideguchi paragraph “0033” “an approval inquiry screen 602 indicating approval inquiry to transition to the provisional countermeasure, a provisional in-action in-progress screen 603 indicating that the provisional countermeasure is in progress, And displays a recovery notification screen 604 indicating that the provisional countermeasure is to be canceled”), monitoring devices 
teach determining an abnormal factor occurring in the own vehicle based on an output value of the monitoring and obtaining a recovery information of the own vehicle corresponding to the abnormal factor (see Ideguchi paragraphs “0005”, “0011”, “0014-0018” “abnormality detection, abnormality degree determination rule information 172 in which a rule for determining the importance of the detected abnormality is defined, an interim countermeasure control unit 14 Function restriction rule information 173 in which the contents of the provisional countermeasure to be executed by the user is defined”), But Ideguchi does not reporting information for recovering the own vehicle from the abnormal factor to an outside of the own vehicle in a case that the own vehicle stops due to the abnormal factor.
However Nishimura reporting information for recovering the own vehicle from the abnormal factor to an outside of the own vehicle in a case that the own vehicle stops due to the abnormal factor (see Nishimura paragraphs “0029-0030”, “0059-0060” and “0072”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of Ideguchi so as to avoid the moving obstacle as it is possible to avoid the moving obstacle with high reliability when the moving obstacle stops even if the moving obstacle keeps moving at the speed, the own vehicle travels in the same direction as the direction in which the moving obstacle is moving (Nishimura paragraphs “0029-0030”, “0059-0060” and “0072”).

Regarding claim 9, Ideguchi teaches a computer-readable non-transitory storage medium storing a program and causing a computer mounted on a vehicle control device to perform (see Ideguchi paragraph “0011”),
wherein the recovery information is a countermeasure for to recover from the abnormal factor associated with the abnormal factor (see Ideguchi paragraph “0033” “an approval 
teach determining an abnormal factor occurring in the own vehicle based on an output value of the monitoring and obtaining a recovery information of the own vehicle corresponding to the abnormal factor (see Ideguchi paragraphs “0005”, “0011”, “0014-0018” “abnormality detection, abnormality degree determination rule information 172 in which a rule for determining the importance of the detected abnormality is defined, an interim countermeasure control unit 14 Function restriction rule information 173 in which the contents of the provisional countermeasure to be executed by the user is defined”), But Ideguchi does not reporting information for recovering the own vehicle from the abnormal factor to an outside of the own vehicle in a case that the own vehicle stops due to the abnormal factor.
However Nishimura reporting information for recovering the own vehicle from the abnormal factor to an outside of the own vehicle in a case that the own vehicle stops due to the abnormal factor (see Nishimura paragraphs “0029-0030”, “0059-0060” and “0072”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of Ideguchi so as to avoid the moving obstacle as it is possible to avoid the moving obstacle with high reliability when the moving obstacle stops even if the moving obstacle keeps moving at the speed, the own vehicle travels in the same direction as the direction in which the moving obstacle is moving (Nishimura paragraphs “0029-0030”, “0059-0060” and “0072”).


However Nishimura teaches wherein the operations further comprise obtaining the recovery information of the own vehicle corresponding to a level of the abnormal factor (see Nishimura paragraphs “0013-0015”, “0052-0054”, “0056” and “0072” regarding the vehicle to stop or maneuver automatically according to the time and distance to collide),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of Ideguchi so as to avoid the moving obstacle as it is possible to avoid the moving obstacle with high reliability when the moving obstacle stops even if the moving obstacle keeps moving at the speed, the own vehicle travels in the same direction as the direction in which the moving obstacle is moving (Nishimura paragraphs “0029-0030”, “0059-0060” and “0072”).


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ideguchi (WO2018070155A1) in view of Nishimura et al. (US 2017/0210381 A1) and Hase (JP-2018176800-A).

Regarding claim 2, modified Ideguchi does not teach wherein the operations further comprise stops reporting the information in a case that the abnormal factor is solved.
However Hase teaches wherein the operations further comprise stops reporting the information in a case that the abnormal factor is solved (see Hase paragraphs “0097-0099” “Note that the control unit 520 does not need to execute a part of the subroutine shown in FIG. 12 and FIG. 13. For example, execution of the secondary abnormality suppression processing and the multiple abnormality countermeasure processing will lower the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of modified Ideguchi for detecting abnormality of the power system, when an abnormality of the power system is detected by the abnormality detection unit, the control unit performs a fail operation control related to the automatic operation control, and changes the fail operation control according to the contents of the abnormality of the power system and also to provide an automatic operation control device capable of reducing anxiety of an occupant when continuing automatic operation at the time of abnormality of a power system of a vehicle (Hase paragraphs “0097-0099”).
Regarding claim 7, modified Ideguchi does not explicitly teach wherein the own vehicle is an unmanned automatic driving vehicle. 
Hase teaches wherein the own vehicle is an unmanned automatic driving vehicle (see Hase paragraphs “0004”, “0095-0096” and “0103” “In vehicles capable of automatic operation, when something happens to the vehicle during the execution of the automatic driving control, the escape running control may be executed in some cases. In the evacuation traveling control, the automatic operation of the vehicle is continued and the vehicle is automatically driven to the shoulder or the like to stop the vehicle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of modified Ideguchi for detecting abnormality of the power system, when an abnormality of the power system is detected by the abnormality detection unit, the control unit performs a fail operation control related to the automatic operation control and changes the fail operation control according to the contents of the abnormality of the power system and also to 

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ideguchi (WO2018070155A1) in view of Nishimura et al. (US 2017/0210381 A1) and Hata (JP 2009289220A).
Regarding claim 3, Ideguchi does not explicitly teach wherein the operations further comprise transmitting the information to a terminal device around the own vehicle
However Hata teaches wherein the operations further comprise transmitting the information to a terminal device around the own vehicle (see Hata paragraphs “0005”, “0007” and “0008” “a receiving-side terminal device mounted on another mobile body and receiving abnormality notification information relayed by the reception device and notifying occurrence of abnormality in the mobile body provide. According to this configuration, since the reception-side terminal device mounted on the moving body notifies the occurrence of an abnormality in another moving body based on the abnormality notification information relayed by the receiving apparatus, it hinders the operation of the moving body. When a failure to obtain occurs”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of modified Ideguchi to provide an information providing system capable of promptly providing information relating to a failure to other moving objects when a failure that may hinder the operation of the moving object occurs (Hata paragraphs “0005”, “0007” and “0008”).



Regarding claim 4, Ideguchi fails to teach wherein the operations further comprise communicating with a server set to supply the information of the own vehicle to a third party via and transmitting the information to the server.
	However Yamaguchi wherein the operations further comprise communicating with a server set to supply the information of the own vehicle to a third party via and transmitting the information to the server (see Yamaguchi paragraph “0075” “transmit vehicle state information of automatic vehicle 200 including the position, orientation, and movement state of automatic vehicle 200, obstacle information regarding an obstacle around automatic vehicle 200, and the like periodically, for example, every second to server device 100”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of modified Ideguchi to dispatch a plurality of automatic vehicles and perform drive control according to road conditions for safe driving and notifying the other vehicle of any obstacle or abnormalities through the road (Yamaguchi paragraphs “0005”, “0054”, “0056” and “0075”).

Regarding claim 5, Ideguchi does not explicitly teach wherein the operations further comprise communicating with a server set to supply countermeasure information for the abnormal factor occurring in the own vehicle and transmitting the countermeasure information to the server.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of modified Ideguchi to dispatch a plurality of automatic vehicles and perform drive control according to road conditions for safe driving and notifying the other vehicle of any obstacle or abnormalities through the road (Yamaguchi paragraphs “0005”, “0054”, “0056” and “0075”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ideguchi (WO2018070155A1) in view of Nishimura et al. (US 2017/0210381 A1) and Takigawa (JP2012148711A).

	Regarding claim 6, modified Ideguchi fails to teach wherein the control unit supplies the information using a display unit that displays information to a periphery of the own vehicle.
However Takigawa teaches wherein the control unit supplies the information using a display unit that displays information to a periphery of the own vehicle (see Takigawa paragraphs “0001-0010” “According to the vehicle periphery monitoring device of the present invention, when the vehicle is started, a virtual image representing the operation state of the acquisition unit is displayed by the virtual 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the controlling movement of a vehicle of modified Ideguchi as the camera captures an area of a blind spot that cannot be visually recognized by the driver so it is easy to be shown to the driver so that he decide what to do (Takigawa paragraphs “0001-0010”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665   
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665